DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 1/12/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 4, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Cohen U.S. PGPUB No. 2011/0210246 discloses a charged particle beam device 10 comprising: a charged particle beam source 14; an analyzer 15A, 15B that analyzes and detects particles including secondary electrons and backscattered charged particles (see explanation below) that are emitted from a specimen by irradiating the specimen with a primary charged particle beam emitted from the charged particle beam source 14 (“obtaining spectroscopic data from the sample while under at least two different electrical conditions of the sample, the spectroscopic data comprising a signal of charged particles emitted from the sample” [Abstract]); a bias voltage applying unit that applies a bias voltage to the specimen (“at least one voltage supplier, connected to a back contact of the sample and configured and operable for applying a voltage across the sample, and… a source of B) values under fixed electron flood gun (eFG) conditions” [0060]).
Cohen disclose that that the “emitted charged particles” [Abstract] includes photoelectrons (“Photoelectrons emerging from a selected portion of the sample region are directed into the analyzer 15A and the output of the analyzer is received at the detector unit 15B that generates data indicative of the detected photoelectrons” [0044]). Lee U.S. Patent No. 3,749,926 teaches that photelectrons are a type of secondary electrons: “electron spectroscopy is the study of the energy (velocity) distribution of secondary electrons (photoelectrons) emitted by a sample upon irradiation of the sample by a primary energy source” [col. 2; lines 11-15]. Therefore, the emitted charged particles of Cohen are secondary electrons.
Cohen discloses obtaining second electron (photoelectron) signals from a first and a second spectrum (“the invention utilizes measurement of a change in the amplitude, in the position (spectral shift) and in the shape of the photoelectron signal from the sample, while the sample is under different electrical conditions, e.g. different surface charge conditions (obtained e.g. by varying the bias voltage applied to the sample and/or irradiating the sample by electron flux) “ [0016]) but does not disclose 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam device comprising: an analysis unit that obtains a difference between an intensity of a first spectrum obtained by detecting particles including secondary electrons and backscattered charged particles in a state where a first bias voltage is applied to a specimen and an intensity of a second spectrum obtained by detecting particles when a second bias voltage different from the first bias voltage is applied to the specimen and extracts a signal component of the secondary electrons based on the difference.

Regarding dependent claims 3 and 4; these claims are allowable at least for their dependence upon independent claim 1.

Regarding independent claim 9; claim 9 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881